Case 3:17-cr-00116-LRH-WGC Document 25-1 Filed 11/07/18 Page 1 of 18




                       Exhibit A

     Edgar Alfredo Valladares
       CaseCase
            3:17-cr-00116-LRH-WGC   Document
                 1:17-cr-00156-SS Document 44 25-1
                                               FiledFiled 11/07/18
                                                    10/30/18   PagePage  2 of 18
                                                                    1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                                           Li   j
                                                                                                     '
                                                                                                         .




UNITED STATES OF AMERICA,
              Plaintiff,

-vs-                                                                   CAUSE NO.:
                                                                     A-17-CR-00156-SS
EDGAR ALFREDO VALLADARES,
             Defendant.




         BE IT REMEMBERED that on this date the Court considered Defendant Edgar Aifredo

Valladares's Motion to Dismiss the Indictment [#30], the Government's Response [#35], the

Defendant's Post-Hearing Reply [#40], and the Government's Sur-Reply [#42] thereto. The

Court delayed ruling on the motion to consider Judge Orlando L. Garcia's order in United States

v.   Zapata-Cortinas, No. SA-18-CR-00343-OLG (W.D. Tex. Oët. 17, 2018) vacating his previous

dismissal of an illegal reentry indictment as well as the recent district court opinions Judge

Garcia cited in that order. See United States   v.   Santos Larios-Ajualat, No. 18-1 0076-JWB, 2018

WL 5014522 (D.Kan. Oct. 15, 2018); United States            v.   Jose Vincente Lira-Ramirez, No. 18-

10102-JWB, 2018 WL 5013523 (D. Kan. Oct. 15, 2018). Having considered these cases, the

motions, the arguments of counsel, the governing law, and the file as a whole, the Court now

issues the following opinion and order.




                                                     1
      CaseCase
           3:17-cr-00116-LRH-WGC   Document
                1:17-cr-00156-SS Document 44 25-1
                                              FiledFiled 11/07/18
                                                   10/30/18   PagePage  3 of 18
                                                                   2 of 17



                                                Background

         Edgar Aifredo Valladares is a Honduran citizen1 whose presence in this country was first

discovered by immigration authorities on November 25, 2010. Mot. Dismiss Indictment [#30] at

2. Upon discovering Valladares's presence, immigration authorities personally served him with a

notice to appear before an immigration judge for a removal hearing. Resp. [#35] at 3; see                     8


U.S.C.   §   1229. Importantly, this notice to appear failed to include the time and date of the

hearing, Resp. [#3 5] at 3, indicating only the hearing would occur "on a date to be set at a time to

be set." Mot. Dismiss Indictment [#30] Ex. A at 1.

         The notice to appear's failure to specify the date or time did not prevent Valladares from

appearing at his removal hearing on December 14, 2010, where he admitted to the allegations

contained in the notice to appear. Resp. [#3 5] at 3-4. Following the hearing, the immigration

judge ordered Valladares removed. Mot. Dismiss Indictment [#30] at 2. Valladares waived

appeal of the decision and was deported on December 29, 2010. Id.

         Some time later, Valladares returned to the United States, where he was again found by

immigration authorities on September 30, 2016. Id. On April 4, 2017, Valladares was indicted

for illegally reentering the United States in violation of 8 U.S.C.         §   1326. Indictment [#4] at 1.

         After Valladares's indictment, the Supreme Court issued its opinion in Pereira                       v.


Sessions wherein it held that a notice to appear under         8   U.S.C.   §   1229(a) must include the time

and place of the removal hearing. Pereira               v.   Sessions, 138 5. Ct. 2105, 2110 (2018).

Subsequently, a number of defendants have moved to dismiss their indictments brought under

§   1326, arguing their removals were invalid because         of defects in the original notices to appear.



           The Government's response states that Valladares is a Mexican citizen. Resp. [#35] at 3, 24. In prior
pleadings, however, the Government had consistently characterized Valladares as a Honduran citizen. See, e.g.,
Compi. [#1]; Mot. Revoke Release Order [#25] at 2.

                                                       2
       CaseCase
            3:17-cr-00116-LRH-WGC   Document
                 1:17-cr-00156-SS Document 44 25-1
                                               FiledFiled 11/07/18
                                                    10/30/18   PagePage  4 of 18
                                                                    3 of 17



See,   e.g, Zapata-Cortinas, 2018 WL 4770868, at           * 1;   United States      v.   Pedroza-Rocha, No. EP-

1   8-CR-i 286-DB (W.D. Tex. Sep. 21, 2018) (order granting motion to dismiss the indictment).

          Valladares now argues that because the notice to appear he received in 2010 failed to

include a date and time for his removal hearing as required by Pereira, the immigration court

lacked jurisdiction to order his removal. Mot. Dismiss Indictment [#30] at 1-2. Because the

immigration court lacked jurisdiction to order his removal, the removal was illegal and cannot

for the basis for an indictment for illegal reentry. Id. The Government responds that Pereira does

not apply to Valladares's case and that Valladares's 2010 removal comported with the law. Resp.

[#35]. Valldares's motion has been thoroughly briefed and is ripe for decision.

                                                     Analysis

          Typically, an alien must meet all three requirements of 8 U.S.C.                 §   1326(d) to collaterally

attack the validity of a removal order. These three requirements are (1) the alien must have

exhausted any administrative remedies, (2) the proceedings at which the order was issued must

have improperly deprived the alien of the opportunity for judicial review, and (3) the entry of the

deportation order must have been fundamentally unfair.             8   U.S.C.   §   1326(d)(i-3).

          Valladares's challenge is atypical. He contends that because the Government failed to file

an effective notice to appear, the immigration judge never had jurisdiction to commence removal

proceedings against him. Mot. Dismiss Indictment [#30] at 2. Because the immigration judge

never had jurisdiction over his removal proceedings, the resulting removal order was void. Id. at

5.

          Although   §   1326(d) restricts the types of collateral attacks that may be made on the

validity of a deportation order, "any judgment may be collaterally attacked if it is void for lack of

jurisdiction." Jacuzzi    v.   Pimienta, 762 F.3d 419, 420 (5th Cir. 2014) (emphasis in original); see



                                                      ci
         CaseCase
              3:17-cr-00116-LRH-WGC   Document
                   1:17-cr-00156-SS Document 44 25-1
                                                 FiledFiled 11/07/18
                                                      10/30/18   PagePage  5 of 18
                                                                      4 of 17



also Matter of Reitnauer, 152 F.3d 341, 344 n.12 (5th Cir. 1998) ("It is true that (1) jurisdictional

defects render a judgment void, and (2) void judgments are subject to collateral attack."). The

removal order against Valladares was a judgment because it was an "order from which an appeal

lies."    FED.   R. Civ. PRO. 54(a); see 8 C.F.R. § 1003.38(a) ("Decisions              of Immigration Judges may

be appealed to the Board of Immigration Appeals                   . . .   ."). Valladares may therefore collaterally

attack the judgment as being void for lack of jurisdiction notwithstanding the fact that such

grounds are absent from             §       1326(d). Compare Santos Larios-Ajualat, 2018 WL 5013522, at *6

(finding that defendant could not collaterally challenge a deportation order unless he met each of

§   1   326(d)'s requirements).

            The Court must therefore determine whether the immigration judge had jurisdiction to

order Valladares's removal in 2010. If, as Valladares contends, his 2010 removal was void for

lack of jurisdiction, then that removal was illegal, which means the Government cannot meet an

essential element of illegal reentry because Valladares was never legally "removed." 8 U.S.C.

§   1326(a)(1); see Mot. Dismiss Indictment [#30] at 5. By contrast, if jurisdiction properly vested

in the immigration court, then Valladares may not challenge his removal because he has not

shown that the deportation proceedings improperly deprived him of the opportunity for judicial

review in violation of         §    1   326(d)(2).2   And if Valladares cannot challenge his removal, then the

indictment must stand.

            Under      8   U.S.C.       §    1229a(a)(1), proceedings for determining the admissibility or

removability of an alien are conducted by an immigration judge. These proceedings are "the sole

and exclusive procedures" for determining whether an alien may be removed from the United

States Id.       §   1229a(1)(3), and may only take place if the immigration judge has jurisdiction to

            2
           Valladares argues he was not required to exhaust his administrative remedies or seek judicial review
because the removal proceedings were void for lack of jurisdiction. Mot. Dismiss Indictment [#30] at 6-7. But the
authority offered in support speaks only to the issue of the exhaustion of administrative remedies. See id.
      CaseCase
           3:17-cr-00116-LRH-WGC   Document
                1:17-cr-00156-SS Document 44 25-1
                                              FiledFiled 11/07/18
                                                   10/30/18   PagePage  6 of 18
                                                                   5 of 17



hear the dispute. See DeLeon-Holguin       v.   Ashcroft, 253 F.3d 811, 815 (5th Cir. 2001) (detailing

the procedures that must be met for removal proceedings to commence). The requirements for

jurisdiction in the immigration court are set forth in regulations promulgated by the Attorney

General pursuant to authority delegated to him by statute. See 8 U.S.C.               §   1   003(g)(2) (bestowing

upon the Attorney General the duty to "establish such regulations           .   . .   as the Attorney General

determines to be necessary for carrying out this section."). Under those regulations, an

immigration court has jurisdiction over removal proceedings if a charging document is filed by

the appropriate immigration authorities. See          8   c.F.R.   §   1003.14 ("Jurisdiction vests, and

proceedings before an Immigration Judge commence, when a charging document is filed with

the Immigration Court by the Service."). The regulations define a "charging document" as

including "a Notice to Appear." Id.   §   1003.13.

         The parties dispute what information must be included in a notice to appear in order for it

to qualify as a charging document sufficient to confer jurisdiction. Relying on Pereira,

Valladares argues that a notice to appear is not a valid charging document unless it includes the

time and place at which the removal proceedings will be held as required by 8 U.S.C.

§   1229(a)(1). Mot. Dismiss Indictment [#30] at 5. In turn, the Government argues that a notice to

appear may be a valid charging document without including the time and place of the removal

proceedings because the applicable regulation does not require a notice to appear to include this

information. Resp. [#3 5] at 8.

         Because Valladares' s notice to appear failed to include information on the date or time of

his removal hearing, Mot. Dismiss Indictment [#3 0] at 5, whether this information must be

included to trigger the immigration court's jurisdiction will determine if Valladares's removal

was legal. If a notice to appear that does not include information specifying the date and time of
    CaseCase
         3:17-cr-00116-LRH-WGC   Document
              1:17-cr-00156-SS Document 44 25-1
                                            FiledFiled 11/07/18
                                                 10/30/18   PagePage  7 of 18
                                                                 6 of 17



the removal hearing is not a proper charging document, then the immigration court never had

jurisdiction to order his removal, and the current prosecution fails because Valladares was never

properly removed. Conversely, if the Government is correct and a notice to appear may be a

charging document without this information, then the immigration court had jurisdiction to order

his removal, and Valladares's indictment must be upheld.

       Whether the notice to appear in this case vested jurisdiction despite its failure to include

information specifying the date and time of Valladares's removal hearing turns on the

applicability of the Supreme Court's recent opinion in Pereira. Pereira involved the operation of

the "stop-time rule" in removal proceedings. Generally, a nonpermanent resident who is subject

to removal may have that removal canceled if the nonpermanent resident meets certain

enumerated criteria, one of which is continuous physical presence in the United States for at least

ten years. Pereira, 138 S. Ct. at 2110. This policy is conditioned by the "stop-time rule," which

states that any period of continuous physical presence in the United States is deemed to end

"when the alien is served a notice to appear under section 1229(a).   . .   ." Id.

       The petitioner in Pereira was a nonpermanent resident who was first admitted to the

United States in 2000. Id. at 2112. In 2006, Pereira was served in person with a notice to appear,

informing him that removal proceedings were being initiated against him and stating that such

proceedings would commence on a date "to be set" and at a time "to be set." Id. Lacking more

specific information regarding his removal hearing, Pereira failed to appear and was ordered

removed in absentia by the immigration court. Id. Despite this removal order, it does not appear

that Pereira was ever actually deported from the United States. Id.

       In 2013, after he had been in the country for more than ten years, Pereira was again

detained by immigration authorities, and removal proceedings were reopened against him. Id.
      CaseCase
           3:17-cr-00116-LRH-WGC   Document
                1:17-cr-00156-SS Document 44 25-1
                                              FiledFiled 11/07/18
                                                   10/30/18   PagePage  8 of 18
                                                                   7 of 17



Pereira sought to have his removal cancelled, arguing the stop-time rule was not triggered by the

2006 notice to appear because the notice to appear had failed to include information about the

time and date of his removal hearing as required by   §   1229(a). Id. The immigration court, finding

the law "quite settled," determined that this omission did not render the notice to appear

defective and that the stop-time rule applied to Pereira. Id. This decision was affirmed by the

Board of Immigration Appeals and the First Circuit. Id.

         The Supreme Court reversed, holding that "[t]he plain text, the statutory context, and

common sense all lead inescapably and unambiguously" to the conclusion that a notice to appear

that omits time-and-place information is not a notice to appear under       §   1229 and thus cannot

trigger the stop-time rule. Id. at 2110. Referring to the doctrine espoused in Chevron US.A., Inc.

v.   Nat. Res. Def Council, Inc., 467 U.S. 837 (1984), the Court accorded no deference to the

immigration court's determination of whether time-and-place information must be included in a

notice to appear because Congress had "supplied a clear and unambiguous answer" to the

question. Pereira, 138 S. Ct. at 2113-14. The Court further noted that the failure to specify

"integral information like the time and place of removal proceedings" deprived the notice to

appear of "its essential character," id. at 2116-17, and that time-and-place information was no

less crucial in a notice to appear than information explaining the charges the alien faced. Id. at

2115 n.7.

         This Court must determine whether Pereira requires a notice to appear to include

information specifying the date and time of removal proceedings in order to vest the immigration

court with jurisdiction. Answering this question requires a two-part analysis. First, the Court

must determine whether Pereira governs the requirements that must be met for a notice to appear

to function as a proper charging document sufficient to trigger jurisdiction. See 8 C.F.R.



                                                7
     CaseCase
          3:17-cr-00116-LRH-WGC   Document
               1:17-cr-00156-SS Document 44 25-1
                                             FiledFiled 11/07/18
                                                  10/30/18   PagePage  9 of 18
                                                                  8 of 17




§   1003.13, 1003.14, 1003.15. Second, the Court must determine whether the failure to file a

notice to appear that includes time-and-place information deprived the immigration court of

jurisdiction to commence removal proceedings in this case.

    A. The Application of Pereira to Notices to Appear as Charging Documents.

       In order to determine whether a notice to appear must include information specifying the

time and place of an alien's removal hearing to vest jurisdiction in the immigration court, the

Court must determine the proper scope of Pereira. And in order to determine the proper scope of

Pereira, the Court must determine, first, whether Pereira applies only in the context of the stop-

time rule; and, if not, whether Pereira applies to notices to appear operating as charging

documents.

       As to the first issue, there is no indication in Pereira that notices to appear must include

the date and time of the removal hearing only in the context of the stop-time rule. Indeed,

Pereira does not say that a putative notice to appear that omits the time and place of a removal

hearing fails to trigger the stop-time    ruleit says that such a document is not a notice to appear
at all. See Pereira, 138 S. Ct. at 2115 ("Conveying such time-and-place information to a

noncitizen is an essential function of a notice to appear, for without it, the Government cannot

reasonably expect the noncitizen to appear for his removal proceedings.") (emphasis added);       id.



at 2116-17 ("Failing to specify integral information like the time and place of removal

proceedings unquestionably would deprive the notice to appear of its essential character.")

(quotes and citations omitted) (emphasis added). Moreover, the conclusion that time-and-place

information must always be included in a notice to appear is supported by other provisions-in the

statute. See   id.   at 2114 (explaining that statutory language allowing the Government to change or

postpone the removal proceedings to a new time or place "presumes that the Government has



                                                     8
      Case Case
           3:17-cr-00116-LRH-WGC  Document
                1:17-cr-00156-SS Document 4425-1
                                              FiledFiled 11/07/18
                                                    10/30/18   PagePage
                                                                    9 of 10
                                                                         17 of 18



already served a 'notice to appear'             .   .   .   that specified a time and place as required by

§   1229(a)(1)(G)(i).");   Id.   at 2114-15 (applying the time-and-place requirement to statutory

provision detailing an alien's securing of counsel);               Id.   at 2116 ("[W]hen the term 'notice to

appear' is used elsewhere in the statutory section, including as the trigger for the stop-time rule,

it carries with it the substantive time-and-place criteria required by                      §   1229(a)."). The Court

therefore concludes the requirement that notices to appear include information about the time

and place of removal proceedings also applies to contexts outside of the stop-time rule.

         The Court next considers whether a notice to appear must include time-and-place

information to serve as a proper charging document sufficient to vest the immigration judge with

jurisdiction. This analysis is complicated by the fact that a "notice to appear" is defined in both

the statute and the regulations. Under the statutory definition at            8   U.s .C.   §   1   229(a)( 1), a notice to

appear must include information about the time and place of the removal hearing. Under the

regulatory definition at     8   C.F.R.   §   1003.15, however, a notice to appear must include all the

information required by      §   1229(a)(1) except the time and place of the removal hearing.

         The Government argues that because the regulations govern when jurisdiction vests in the

immigration court, the regulatory requirements for a notice to appear should control. Resp. [#35]

at 8. Because the regulatory requirements should control, a notice to appear need not include

time-and-place information to vest the immigration court with jurisdiction.                     See    Id.   at 7-8.

         This argument is based on an incomplete reading of both the applicable regulations and

the   Pereira   decision. The Government's reading of the regulations is incomplete because it

ignores 8 C.F.R.   §   1003.18, which states that immigration authorities "shall provide in the Notice

to Appear, the time, place and date of the initial removal hearing, where practicable." Thus, a full

reading of the regulatory definition is that a notice to appear must always include the information
    CaseCase
         3:17-cr-00116-LRH-WGC   Document
              1:17-cr-00156-SS Document 44 25-1
                                            FiledFiled 11/07/18
                                                 10/30/18   PagePage
                                                                 10 of11
                                                                       17of 18



contained in   §   1003.15 and must include the time, place, and date of removal hearing where

practicable.

       The bigger problem for the Government is that the regulatory definition given above was

expressly rejected by Pereira when it held that notices to appear must include information

specifying the time and place of removal proceedings in all circumstances, not merely where the

inclusion of such information was "practicable." See Pereira, 138 S. Ct. at 2111-13; see also Br.

for Resp't, Pereira    v.   Sessions, 138 S. Ct. 2105, at 49 (relying on the "where practicable"

language to argue notices to appear did not need to include information about the time and place

of removal hearings in order to trigger the stop-time rule). Indeed, the Supreme Court in Pereira

acknowledged that the Board of Immigration Appeals had previously ruled that the stop-time

rule could be triggered by a notice to appear that did not include the date and time of the removal

proceedings because the regulations required this information only "where practicable." Pereira,

138 S. Ct. at 2111-12 (citing Matter of Camarillo, 25 I. & N. Dec. 644 (2011)). But because this

ruling found "little support in the statute's text," id. at 2120 (Kennedy, J., concurring), the

Supreme Court rejected it. The Government's position is thus directly contradicted by Pereira' s

holding that, regulatory language notwithstanding, a notice to appear must always include the

time and place of removal proceedings.

       Moreover, a regulation that would give effect to a notice to appear that does not include

the time and place of removal proceedings would be contrary to the clear and unambiguous

intent of Congress. When reviewing an agency's construction of the statute it administers, a court

is "confronted with two questions. First, always, is the question whether Congress has spoken

directly to the issue. If the intent of Congress is clear, that is the end of the matter; for the court,

as well as the agency, must give effect to the unambiguously expressed intent of Congress."



                                                  10
    CaseCase
         3:17-cr-00116-LRH-WGC   Document
              1:17-cr-00156-SS Document 44 25-1
                                            FiledFiled 11/07/18
                                                 10/30/18   PagePage
                                                                 11 of12
                                                                       17of 18



Chevron, 467 U.S. at 842-43. Thus, if Congress clearly and unambiguously intended for notices

to appear to always include time-and-place information, the regulations may not give effect to a

notice to appear that fails to include this information.

        The Court concludes Congress unambiguously intended for notices to appear to always

include the time and place of removal hearings. Three facts compel this conclusion. The first is

the Supreme Court's determination in Pereira that             §   1003.18's requirement that time-and-place

information be included only "where practicable" was contrary to Congress's intent. It is

illogical to suppose that a regulation requiring a notice to appear to include time-and-place

information "where practicable" is contrary to Congressional intent while a regulation that would

never require notices to appear to include this information is not. The second is that it would be

"contradictory and absurd" for Congress to require a notice to appear to always include some of

the information in     §   1229(a) but not the date and time of the removal hearings. Pereira, 138 S.

Ct. at 2115 (citations and quotations omitted). The third is that the document defined in the

regulations is the same document as that defined in the statute: both refer to the start of removal

proceedings, the definitions are almost            identical,3    and both refer to the notice to appear's

function as a "charging document." See id. at 2128 (Alito, J., dissenting) (noting that a notice to

appear under       §   1229(a) "serve[s] primarily as a charging document" and that this

characterization is reinforced by the requirements in               §   1229(a)(1)). Moreover, as noted by

Pereira, there is no reason why the function of a notice to appear should affect the information

that it must include. See     Id.   at 2115 n.7. The Court thus concludes that Congress unambiguously



          Indeed, as noted by the Government, the only difference between the requirements in § 1003.15 and the
requirements in § 1229 is that § 1003.15 does not include any reference to the time and place of the initial hearing.
Resp. [#35] at 18. This requirement was likely absent from § 1003.15 because § 1003.18 required time-and-place
information be included "where practicable." Consequently, if the Government is correct in asserting the regulations
no longer require notices to appear to include time-and-place information, the consequence of Pereira's abrogation
of § 1003.18 is that the requirements for notices to appear are less stringent now than they were prior to Pereira.

                                                         11
     CaseCase
          3:17-cr-00116-LRH-WGC   Document
               1:17-cr-00156-SS Document 44 25-1
                                             FiledFiled 11/07/18
                                                  10/30/18   PagePage
                                                                  12 of13
                                                                        17of 18



intended for notices to appear to always include information specifying the time and place of

removal proceedings. Therefore, any regulation that conflicts with this unambiguous intent may

not be given effect.

         Furthermore, where a regulation "is inconsistent with the statutory language" or is "an

unreasonable implementation of it," the regulation "will not control" over the statute. United

States   v.   Haggar Apparel Co., 526 U.S. 380, 392 (1999). Here, the regulation the Government

relies on to support the commencement of removal proceedings defines a notice to appear as a

document that does not include information specifying the time and place of the removal

proceedings. This regulation is inconsistent with the statute, which defines notices to appear used

in the "[i]nitiation of removal proceedings" as including this information. See                            8   U.S.C.

§   1229(a). It is also an unreasonable implementation of the statute, as it would be "absurd and

contradictory" to require a notice to appear to include charging information but not information

on the date and time of the removal proceedings. See Pereira, 138 5. ct. at 2115. Because the

regulation is inconsistent with, and an unreasonable implementation of, the statutory text, the

statutory definition of notice to appear must control over of the regulatory definition.

         Thus, allowing a notice to appear that omits information specifying the time and place of

removal proceedings to function as a charging document would run contrary to Pereira, the clear

and unambiguous intent of congress, and the rule that inconsistent regulations will not control

over the statute authorizing those regulations. The court therefore concludes that notices to

appear must always include time-and-place information, including when they are used as

charging documents for removal           proceedings.4     The Court now considers whether the failure to



         '
           The Government argues the Supreme Court could not have intended for Pereira to apply to the removal
proceedings that form the basis for illegal reentry prosecutions because if it had "intended a sea change in the
criminal prosecution of individuals who illegally reenter the country, it would have said so." Resp. [#3 5] at 3. While

                                                          12
     CaseCase
          3:17-cr-00116-LRH-WGC   Document
               1:17-cr-00156-SS Document 44 25-1
                                             FiledFiled 11/07/18
                                                  10/30/18   PagePage
                                                                  13 of14
                                                                        17of 18



file a notice to appear including such information deprived the immigration court of jurisdiction

in this case.

     B. The Jurisdiction of the Immigration Court.

            As the Court concluded above, a notice to appear that fails to include the time and place

of the removal hearing is not a notice to appear within the meaning of § 1229. See Pereira, 138

S. Ct. at 2110, 2113-14. The notice to appear filed against Valladares in the immigration court

failed to include the date or time of his removal proceedings. Mot. Dismiss Indictment [#30] Ex.

A at   1.    Because the notice to appear failed to include the date or time of Valladares's removal

proceedings, it could not properly serve as a charging document. And because no proper

charging document was filed, jurisdiction never vested with the immigration court.                      8   C.F.R.

§   1003.14. Thus, under the plain text of the regulations, jurisdiction never vested with the

immigration court. Consequently, Valladares's removal was void. See Matter of Reitnauer, 152

F.3d at 344 n.12.

            The Government offers several arguments for why the plain text of the regulations is

inapplicable here. The Court addresses each in turn.

            First, the Government argues that the Supreme Court's decision in Pereira to remand the

case instead of concluding the immigration court lacked jurisdiction demonstrates the Supreme

Court did not consider a deficient notice to appear to be incapable of vesting jurisdiction in the

immigration court. Resp. [#35] at 13-14; Sur-reply [#42] at 4-5. But the Supreme Court had no

reason to consider the jurisdiction of the immigration court in Pereira' s removal proceedings.

The notice to appear at issue in Pereira was significant because it was unclear whether it

triggered the stop-time rule, which had nothing to do with the whether the immigration court had


Pereira  might have unexpected consequences for illegal reentry prosecutions, this Court is obligated to follow the
directives of the Supreme Court's opinion in Pereira rather than its possible intentions.

                                                        13
    CaseCase
         3:17-cr-00116-LRH-WGC   Document
              1:17-cr-00156-SS Document 44 25-1
                                            FiledFiled 11/07/18
                                                 10/30/18   PagePage
                                                                 14 of15
                                                                       17of 18



jurisdiction. Furthermore, even if the Supreme Court had determined the immigration court

lacked jurisdiction for the removal proceedings initiated by the 2006 notice to appear, such a

determination would have done nothing for Pereira because he would still have been required to

show that the stop-time rule was not triggered by the defective notice to appear. The Court is

thus unpersuaded that the holding in Pereira contradicts          §   1003.14's plain text requiring a proper

notice to appear for jurisdiction to vest in the immigration court.

         Second, the Government argues the administrative regulations should not be interpreted

in a way that would limit "the clear authority granted to the immigration judge by Congress."

Sur-reply [#42] at 3. The Government notes there is no statutory language addressing when or

how jurisdiction vests with the immigration court and contends              §   1003.14 is a "nonjurisdictional

procedural rule." Id. Thus, under the Government's reasoning, the only rules governing the

jurisdiction of the immigration courts are in            8   U.S.C.   §   1229(a), which simply authorizes

immigration judges to conduct proceedings for deciding the admissibility or removability of an

alien. Id. at 2-3.

         This argument is unsupported by the plaint text of the regulations or the cited case law. 8

C.F.R.   §   1003.14 states that "[j]urisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed with the Immigration Court by [DHS]." As noted

by the Government,       8   C.F.R.   §   1003.14 states what conditions must be met to trigger the

immigration court's authority to hear the case. See Resp. [#35] at 10. Because the regulations

refer to the conditions that must be met before an immigration judge has authority to hear a case,

the regulation speaks in "jurisdictional terms." Cf United States               v.   Kwai Fun Wong, 135 5. Ct.

1625, 1633 (2015) (citing Arbaugh          v. Y   &   H Corp., 546 U.S. 500, 515 (2006)). Furthermore,
given the paucity of jurisdictional language in the statute itself, if there was no jurisdictional rule



                                                        14
   CaseCase
        3:17-cr-00116-LRH-WGC   Document
             1:17-cr-00156-SS Document 44 25-1
                                           FiledFiled 11/07/18
                                                10/30/18   PagePage
                                                                15 of16
                                                                      17of 18



in the regulations the immigration court and the litigants before it would not be "duly instructed"

as to when jurisdiction vested with the immigration judge. See Arbaugh, 546 U.S. at 515. The

Court thus concludes       §   1003.14 is a jurisdictional rule that must be met before an immigration

judge may commence removal proceedings. Consequently, when a charging document is not

filed as required by   §   1003.14, jurisdiction never vests in the immigration court.

       Third, the Government argues that an immigration judge may exercise jurisdiction where

a defective notice to appear is also accompanied by a notice of hearing. Resp. [#30] at 20; see

Gomez-Palacios   v.    Holder, 560 F.3d 354, 359 (5th Cir. 2009). This argument is unpersuasive for

two reasons. First, Gomez-Palacios held these two documents could be used in conjunction to

satisf' statutory notice requirements; it did not consider whether this practice was sufficient to

vest jurisdiction in the immigration court. Gomez-Palacios, 560 F.3d at 359 (explaining that a

notice to appear "need not include the specific time and date of a removal hearing in order for the

statutory notice requirements to be met         . .   .   ."). Second, Gomez-Palacios was decided before

Pereira, and as noted in a previous opinion from this district, the Supreme Court in Pereira

expressly considered the argument put forth by the Government in this case and rejected it. See

Pereira, 138 S. Ct. at 2113; Pedroza-Rocha, No. EP-18-CR-1286-DB, at 5-6. The Court

therefore disagrees that a deficient notice to appear might nevertheless vest an immigration court

with jurisdiction where it is accompanied by a notice of hearing, particularly since this exception

appears nowhere in the applicable regulations.

       Finally, the Government argues that even if the immigration judge did not have

jurisdiction to commence removal proceedings, Valladares waived this challenge by failing to

raise it before the immigration court or the Board of Immigration Appeals. Sur-reply [#42] at 5.




                                                          15
   CaseCase
        3:17-cr-00116-LRH-WGC   Document
             1:17-cr-00156-SS Document 44 25-1
                                           FiledFiled 11/07/18
                                                10/30/18   PagePage
                                                                16 of17
                                                                      17of 18



       The Court determines that Valladares has not waived his challenge to the immigration

court's jurisdiction. To begin, the rule that subject matter-jurisdiction can never be waived does

not apply only to Article III courts. See Sur-reply [#42] at 5. Indeed, as the Supreme Court has

explained, "[s]ubject-matter jurisdiction properly comprehended.      . .   refers to a tribunal's power

to hear a case, a matter that can never be forfeited or waived." Union Pac. R.R. Co.         v.   Bhd.   of
Locomotive Eng 'rs & Trainmen Gen. Comm.           of Adjustment,   Cent. Region, 558 U.S. 67, 81

(2009). Because the immigration court is a       "tribunal"that     is, a "court of justice or other

adjudicatory body," Tribunal, BLACK'S LAW DICTIONARY (10th ed.                   2014)the     definition

announced in Union Pac?fIc applies, and challenges to the immigration court's subject-matter

jurisdiction may not be waived. Furthermore, the published opinions that concluded objections to

the immigration court's jurisdiction can be waived involved challenges to a notice to appear

based on its failure to give notice or on issues related to its service. See, e.g., Chambers             v.


Mukasey, 520 F.3d 445, 449-50 (5th Cir. 2008). Such jurisdictional challenges go to a court's

lack of personal jurisdiction over the litigant, not a court's subject-matter jurisdiction over the

case itself See Int'l Shoe Co   v.   State of Wash. Unemployment Comp. & Placement, 326 U.S.

310, 320. Interpreting cases such as Chambers as involving the waiver of objections to the

court's personal jurisdiction instead of its subject-matter jurisdiction also accords with the

general rule that objections to personal jurisdiction may be waived while objections to subject-

matter jurisdiction may not. Ins. Corp.    of Ireland v. Compagnie des Bauxites de Guinée, 456
U.S.694, 702-03. The Court therefore declines to exempt immigration courts from this general

rule, particularly in the absence of any binding authority directing it to do so.

       The Court thus finds no reason to depart from the plain text of the regulations to

determine whether jurisdiction vested in this case. Because the notice to appear in this case failed



                                                  16
   CaseCase
        3:17-cr-00116-LRH-WGC   Document
             1:17-cr-00156-SS Document 44 25-1
                                           FiledFiled 11/07/18
                                                10/30/18   PagePage
                                                                17 of18
                                                                      17of 18



to include the time and date of the removal proceedings, a valid charging document was never

filed. Pursuant to 8 C.F.R.    §   1003.14, the failure to file a valid charging document means that the

immigration court did not have jurisdiction to order Valladares's removal. Because jurisdictional

defects render a judgment void, Matter of Reitnauer, 152 F.3d at 344 n.12, Valladares's removal

from this country was void. Consequently, the Government cannot meet an element of illegal

reentry under   §   1326, and the indictment against Valladares must be dismissed.

                                                  Conclusion

       In conclusion, the Court finds that Defendant Edgar Aifredo Valladares's prior removal

was invalid because a charging document was never filed sufficient to vest the immigration court

with jurisdiction. Because a valid removal is a required element under 8 U.S.C.             §   1326, the

Government is consequently unable to prove an element of the crime charged, and the indictment

against Valladares must be dismissed.

       Accordingly,

                IT IS ORDERED that the Defendant Edgar Aifredo Valladares's Motion to

       Dismiss the Indictment [#3 0] is GRANTED, and

                IT IS ORDERED, ADJUDGED, and DECREED that the Indictment [#4] against

       Defendant Edgar Alfredo Valladares charging him with illegal reentry in violation of 8

       U.S.C.   §   1326 is DISMISSED WITHOUT PREJUDICE.

       Signed this the 30            day of October, 2018.




                                                      SAM SPARKS
                                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                     17
